Citation Nr: 0207950	
Decision Date: 07/17/02    Archive Date: 07/19/02

DOCKET NO.  96-26 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for multiple joint 
arthritis and arthralgia.  

2.  Entitlement to service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1958 to 
July 1960.  

This appeal is before the Board of Veterans' Appeals (Board) 
from July 1993 and March 1999 rating decisions from the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO) that denied entitlement to service 
connection for chronic disability manifested by multiple 
joint pain and for a back disability.  


FINDINGS OF FACT

1.  The medical evidence includes nexus opinions relating 
current multiple joint arthritis and arthralgia to service-
connected tuberculous meningitis with headaches or to 
medication used to treat tuberculosis in service.  

2.  The medical evidence does not include a nexus opinion 
relating a current low back disability to active service.  


CONCLUSIONS OF LAW

1.  Multiple joint arthritis and arthralgia may be associated 
with the veteran's tuberculous meningitis with headaches in 
service.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.310 (2001).  

2.  A low back disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claims may be decided on the merits because the VA 
fulfilled its duty to assist and inform the veteran in the 
development of the claims.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001).  In this case, the RO 
obtained the available service medical records and medical 
records from the identified health care providers.  The 
veteran received VA examinations, filed lay statements with 
the RO, and provided sworn testimony at a June 1994 regional 
office hearing.  The RO's February 2001 letter to the 
veteran, the July 1993 and March 1999 rating decisions, and 
the March 1994, February 1995, July 1998, March 1999, and 
December 2001 statements of the case informed the veteran of 
the applicable laws and regulations and of the evidence 
needed to substantiate the claims.  Since the veteran was 
informed of the applicable laws and regulations and of the 
evidence needed to substantiate the claims and provided ample 
opportunity to submit such evidence, and the VA has also 
attempted to obtain such evidence, the VA has fulfilled its 
duty to assist and inform the veteran.  McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997).  


Entitlement to service connection for multiple joint 
arthritis and arthralgia
as secondary to a service-connected disability

The July 1993 rating decision denied entitlement to service 
connection for chronic disability manifested by multiple 
joint pain, and the veteran perfected a timely appeal.  The 
March 1999 rating decision continued the denial of service 
connection.  

The veteran believes that service connection is warranted on 
both a direct and secondary basis.  He contends that multiple 
joint arthritis and arthralgia had onset in 1960 in service 
after his body reacted to medications used to treat service-
connected tuberculosis and tuberculous meningitis.  

For the veteran to establish service connection for multiple 
joint arthritis and arthralgia the evidence must demonstrate 
that multiple joint arthritis and arthralgia was contracted 
in the line of duty coincident with military service, or if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.306.  If service 
connection is established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a).  Arthritis is 
also a chronic disease, which shall be granted presumptive 
service connection, although not otherwise established as 
incurred in service if it was manifested to a compensable 
degree within one year from the date of separation from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  

The medical evidence shows that the veteran has at least one 
current disability manifested by symptoms of multiple joint 
pain.  VA diagnoses included palindromic rheumatoid arthritis 
in August 1986 and October 1993; benign Ehlers-Danlos 
syndrome secondary to osteoarthritis in October 1986; pain in 
the neck, shoulders, back, legs, and calves in November 1986; 
polyarthritic pain in December 1988; palindromic rheumatism 
in January 1989, May 1989, and August 1993; generalized 
swelling of the hands in February 1989; possible 
polyarthritis in August 1989; arthritic condition with 
decreased range of motion or crepitus in the shoulders, hips, 
knees, and ankles in October 1989; arthralgia in December 
1989; Ehlers-Danlos syndrome, type III, in January 1990; 
arthritis in January 1990 and February 1990; multiple joint 
pains in April 1990; polyneuropathy in June 1993; 
degenerative joint disease and palindromic arthritis in 
December 1993; rheumatoid factor in May 1994; mild crepitus 
of the bilateral shoulders and knees in July 1994; rheumatoid 
arthritis from December 1994 to August 1997; arthralgia in 
February 1997; seropositive condition causing fleeting joint 
pain in March 1997; possible peripheral neuropathy in August 
1997; seropositive arthritis in February 1998; knee pain 
secondary to arthritis from March 1998 to April 1998; 
nonspecific polyarthralgia and arthritis pain in ankles, 
knees, and feet in May 1998; and lumbar strain in February 
1999.  A valid claim must be accompanied by evidence that 
establishes that the claimant currently has the claimed 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  With such a variety of current diagnoses, reasonable 
doubt will be resolved in the veteran's favor, and he will be 
deemed to have current multiple joint arthritis and 
arthralgia.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of  the doubt to the claimant.  38 U.S.C. § 5107; 
38 C.F.R. § 3.102 (2001).  

Service medical records show that the veteran received 
treatment for multiple joint aches in service.  In April 
1960, a military examiner noted the veteran's reaction to 
aminosalicylate sodium (PAS) medication, which is typically 
used to help the body overcome tuberculosis.  On April 9th, 
the veteran complained of neck stiffness and aching in his 
thighs, which began right after he took his evening dose of 
PAS and Isoniazid (INH), which is another drug commonly used 
to treat tuberculosis.  Because the examiner found a strong 
possibility that the veteran had reacted to the medications, 
chlorpromazine was ordered instead of PAS and INH for two 
days.  By April 10th, the veteran reported feeling much more 
comfortable in spite of minimal spinal muscle spasm and 
stiffness in his neck.  When the examiner consulted the nurse 
who had given the veteran his medications on the previous 
day, he learned that the veteran had stopped taking PAS on 
March 28th and had not taken PAS again until he was given 6 
grams at the evening meal on April 9th.  Given the timing, 
the military examiner opined that it was quite possible that 
the veteran's generalized aches and pains were due to a 
reaction to PAS but it was not possible to exclude pyogenic 
meningitis or another central nervous system disease as the 
cause of the reaction.  To narrow down the cause, the 
examiner ordered the veteran to take no medications on April 
10th.  As the examiner expected, the veteran was again 
asymptomatic and showed almost no sign of spinal muscle spasm 
on April 11th.  The April 1960 examiner then concluded that 
reaction to PAS was the most reasonable explanation for the 
veteran's symptoms of muscle spasm and aches.  The medical 
evidence documented the veteran's complaints of multiple 
joint pain in service.  It is also undisputed that service 
connection is in effect for tuberculous meningitis with 
headaches, inactive tuberculosis of the left hilar lymph 
nodes, and minimal inactive pulmonary tuberculosis with 
residual restrictive lung disease.  

Entitlement to service connection now turns on whether the 
medical evidence includes a nexus opinion relating current 
multiple joint arthritis and arthralgia to a service 
connected disability or to an in-service event.  

Against service connection, VA examiners in October 1986, 
December 1988, January 1989, February 1990, and February 1997 
reviewed the veteran's medical history and were unable to 
state the etiology of the veteran's arthralgia, muscle 
weakness, and multiple joint pain because it was unknown or 
unclear.  The June 1960 retirement examination report, which 
shows a normal musculoskeletal system, also draws into 
question whether the multiple joint pain documented in April 
1960 was chronic.  Continuity of symptomatology is required 
where the condition noted during service is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Savage v. Gober, 10 Vet. App. 488, 
495 (1997).  

In support of service connection, however, the veteran showed 
continuity of symptomatology since service, and two examiners 
provided nexus opinions relating the veteran's current 
disability to a service-connected disability or in-service 
event.  VA appointment reports show that the veteran could 
not close his hand in April 1963 and that he had generalized 
swelling of the hands in February 1989.  At the June 1994 
hearing, he also testified that he had multiple joint pain 
and swelling of his neck, hands, knees, and ankles since 
service.  The symptoms were not well-documented over the 
years because, remembering the painful spinals in service, he 
had avoided medical care for almost twenty-five years after 
service.  Consistently, the December 1994 VA examiner noted a 
30-year history of rheumatoid arthritis, and the May 1998 VA 
examiner noted complaints of polyarthralgia in the veteran's 
hands, shoulders, knees, ankles, and feet since service 
almost 40 years earlier.  The February 1993 VA examiner 
specifically opined that palindromic arthritis began in the 
1960's.  Just as the April 1960 military examiner had 
attributed the veteran's multiple joint pain then to reaction 
to PAS medication for treatment of tuberculosis, the August 
1996 VA examiner found that palindromic rheumatoid arthritis 
might be due to the service-connected tuberculous meningitis.  

Because the evidence is in approximate balance for and 
against service connection, the veteran will receive the 
benefit of the doubt, and entitlement to service connection 
for multiple joint arthritis and arthralgia will be granted.  
See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-55 (1990).  


Entitlement to service connection for a low back disability

The July 1993 rating decision denied entitlement to service 
connection for a back disability, and the veteran perfected a 
timely appeal.  The March 1999 rating decision continued to 
deny entitlement to service connection.  

For the veteran to establish service connection for a low 
back disability, the evidence must demonstrate that a low 
back disability was contracted in the line of duty coincident 
with military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 
3.306.  

The veteran must first show that he has a current low back 
disability, other than service-connected multiple joint 
arthritis and arthralgia in the low back region.  Although 
the veteran has consistently complained of joint pain in the 
low back, the evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2001).  
Moreover, a claim for service connection for a disability 
must be accompanied by evidence that establishes that the 
claimant currently has the claimed disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, lumbar 
strain in February 1999 is the only diagnosis of a current 
low back disability.  

Unfortunately, the medical evidence does not include a nexus 
opinion relating current lumbar strain to a service-connected 
disability or active service.  In order to prevail on the 
issue of service connection on the merits, there must be 
medical evidence of a nexus between the claimed in-service 
disability and the present disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  At multiple VA appointments since 
the mid-1980s, none of the VA examiners have stated an 
opinion linking lumbar strain to the service-connected 
tuberculosis disabilities or active service.  A lay person, 
such as the veteran, is not competent to make a medical 
diagnosis or to render a medical opinion which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

A preponderance of the evidence is against the claim, and 
service connection cannot be granted.  In such circumstances, 
the benefit of the doubt doctrine is not for application.  
See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 54-55.  


ORDER

Entitlement to service connection for multiple joint 
arthritis and arthralgia is granted.  

Entitlement to service connection for a low back disability 
is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

